Citation Nr: 1808675	
Decision Date: 02/09/18    Archive Date: 02/20/18

DOCKET NO.  12-14 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel






INTRODUCTION

The Veteran served as an administrative specialist in the Air Force on active duty from September 1965 to September 1968, including service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the matter currently rests in Providence, Rhode Island.

The Board remanded the claim in June 2017 and the claim is again before the Board.


FINDING OF FACT

The Veteran does not now or at any time during the period of the appeal have ischemic heart disease.


CONCLUSION OF LAW

Ischemic heart disease was not incurred in or aggravated by service and may not be presumed to have been incurred in service.  38 U.S.C. §§ 1110, 1116 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Compliance with Prior Remand

The Board remanded the claim in June 2017 to obtain any outstanding VA and/or private medical records and provide the Veteran a VA examination.  The Veteran was notified regarding obtaining new private treatment records, but he did not respond.  The Veteran's VA records were obtained and a new examination was provided in June 2017.  This having been accomplished, the Board's prior remand instructions have been substantially complied with for the issues being decided.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A, 5107, 5126 (2014); 38 C.F.R. §§ 3.159, 3.326 (2017).  

The Veteran and his representative have not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.

Service Connection

In Veteran claims he has ischemic heart disease due to herbicide exposure.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 
	
To establish a right to compensation, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Specific laws and VA regulations determine when a veteran may be presumed to have been exposed to herbicides, including Agent Orange, and when that presumed exposure may have caused specific diseases.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed to Agent Orange during such service.  38 U.S.C. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran who "served in the Republic of Vietnam," certain listed diseases, including ischemic heart disease, are presumptively service-connected.  38 U.S.C. § 1116(a)(1); 38 C.F.R. § 3.309(e).  Service in the Republic of Vietnam includes service in the landmass of Vietnam or the inland waters of Vietnam.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  

In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is satisfied when the Veteran has a disability at the time he files his service connection claim or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  However, when the record contains a recent diagnosis of disability prior to the Veteran's filing of a claim for benefits based on that disability, the report of the diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).
Ischemic Heart Disease (IHD)

The Veteran does not have ischemic heart disease.  See, e.g., June 2017 VA examination; VA treatment records dated February 2011 (first note of claimed IHD) to July 2017.

A December 2010 VA record from nurse practitioner D.T. states the Veteran participated in the Department of Veterans Affairs Agent Orange Registry and further states "[a]s discussed at the conclusion of your visit results of your examination and laboratory tests revealed Ischemic Heart Disease which is considered to be an Agent Orange Related condition."  There are no medical records or evidence associated with this document.  This record was issued by a VA office in New York but the Veteran reported a change of residence to Virginia as early as September 2010.  It is not clear when and where the examination and laboratory tests were performed.  The Veteran underwent a minor surgical procedure to remove a cyst in New York in November 2010.   A VA contract mental health examination performed in Virginia in November 2010 lists hypertension as an on-going disorder. Both records are entirely silent for any other cardiovascular disorders.  

A VA note from February 14, 2011 by Dr. I. F. states: 

[P]atient states he was recently evaluated for benefits relating to Agent Orange exposure, and was found to have ischemic heart disease for which he is now service connected he states.  [S]tates he has already had QTC evaluation and 'it's a done deal.' 

[B]rings in "ischemic heart disease disability benefits questionnaire" and states he wants me to fill that out.  [S]tates he was told that this needs to be filled out by his primary care physician.  [H]e is on no medications.  [S]tates he was given a "water pill" in the past but did not refill it.  [N]o other medications. 

[D]eneis chest pain or pressure, denies difficulty breathing, denies hx of MI or stroke, no hx of stent placement, denies hx of cardiac cath, states he has not had cardiac stress test or echocardiogram, brings only papers referring to PTSD diagnosis and scheduling information from his QTC examination, no outside medical records with patient today regarding any ischemic heart disease work up or treatment plan. [N]o record of such available under remote data tab either.

In the impression/plan section of this note, the Dr. I F. notes:

?????? Ischemic heart disease--he has no symptoms and no past medical history to suggest ischemic heart disease.  [W]ill obtain EKG, cardiac stress test, refer to cardiology, as at this point I see no indication of ischemic heart disease.  His form as listed above "ischemic heart disease disability benefits questionnaire" was filled out accordingly.

The Veteran refused blood work but stated that he would provide copies of laboratory reports from the QTC examination.

A corresponding February 14th 2011 Ischemic Heart Disease Disability Benefits Questionnaire (DBQ), signed by Dr. I. F. checked "no" for "does the Veteran have Ischemic Heart Disease."  The only disability noted is hypertension.  The rest of the DBQ notes diagnostic testing has not been done.  The Board notes that it appears the Veteran submitted a second version of this document, which has additional writing on it and checks "yes" as well as "no" in the section  stating "does the Veteran have Ischemic Heart Disease."

In March 2011, the Veteran underwent a VA cardiac stress test that was evaluated as negative for heart dysfunction with no symptoms or findings to suggest ischemia at high metabolic equivalent performance. "Functional capacity very good."  

An August 2011 VA contractor examination, based on a July examination including diagnostic (radiology) testings, noted that the Veteran had a history of hypertension and a heart murmur.  Findings regarding the heart were normal, except for "auscultation 2/6 systolic ejection murmur."  Chest x-ray results were within normal limits.  Diagnosis was "Essential Arterial Hypertension" with objective factors of "elevated blood pressures, murmur, and abnormal EKG on physical examination."  Additional conditions noted a diagnosis of cardiac valvulopathy with arrthythrma supra and ventricular ectop.  

An August 2011 VA primary care note from Dr. I. F. reports "at first visit 2/14/2011 patient brought 'ischemic heart disease disability benefits questionnaire' and stated he wants me to fill that out.  [P]lease see primary care note from that date.  cardiac stress testing 3/1/2011 negative for ischemia. asymptomatic."

A January 2013 VA primary care note reported:

[R]eceived today in clinic notes dated December 2010 from New York Harbor VA, which states "results of your examination and laboratory tests reveals Ischemic Heart Disease, which is considered to be an Agent Orange Related condition" signed by a [D.T.], NP[.] Of note, these outside medical records contain no documentation of cardiac w/u aside from physical exam, no echocardiogram report or cardiac cath, and no EF given.  [O]nly identified abnormality on physical exam is hypertension.  [R]eview of remote data from New York VA health system reveals only hypertension and sinus issues, derm issues[.] [N]o cardiac w/u done above notes from [D.T.] are also available under remote data tab, with the exception of cover letter claiming that patient has ischemic heart disease notes placed in folder to be scanned into CPRS.

There are additional VA treatment notes in response to the Veteran's questions regarding ischemic heart disease to the effect that "there is no evidence that the patient has been diagnosed with or has signs/symptoms of ischemic heart disease."

The Board notes the Veteran was separately denied a claim for service connection for hypertension, most recently in rating decision dated October 2016.  The Veteran did not appeal that rating decision and it is not before the Board at this time.

The Veteran had a VA examination in June 2017.  The VA examiner reported that the Veteran:

Currently reports intermittent episodes of L sided chest pain which was deemed non-ischemic by his primary care physician and in the Richmond VAMC ED (last eval for these symptoms was 7/11/2016).  He was evaluated for determination of ischemic heart disease on 2/14/2011 by his same PCP, at which time no evidence was found for IHD. 

The examiner further noted:  

Upon review of his chart, he has a long standing h/o elevated BP readings/htn and has refused antihypertensive therapy and 24 hr ambulatory blood pressure measurement testing. Veteran was advised to follow up with his treating physician today regarding his currently asymptomatic elevated BP readings, which he agreed to do.  . . . [T]here is no condition related to the claim of ' ischemic heart disease' present.

Imaging studies showed no acute cardiopulmonary process.  The Veteran declined to undergo a myocardial perfusion test.  

In sum, the Veteran has never had ischemic heart disease and there are several medical records to this effect.

Although the Veteran's statements regarding whether he has ischemic heart disease have been considered, they are not competent and have no probative value.  The diagnosis of a disability is essentially a medical question, and as such, is beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It follows that the Veteran's determination that he has a diagnosable disability, associated with ischemic heart disease, is also not competent evidence.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  

The Board acknowledges the Veteran's lay statements regarding his believe that he has ischemic heart disease and there is a conclusory document to that effect.  However, the vast majority of the medical records states the Veteran does not have IHD and there is no evidence to support the diagnosis in the December 2010 VA record.  

In the absence of a current diagnosis or manifestations of a disability, service connection must be denied for the IHD.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding that compensation may only be awarded to an applicant who has a disability existing on the date of the application); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim); see also Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted).  Because the record does not indicate that the Veteran has medical expertise or training, his lay opinions that he has IHD is inconsistent with the medical records and is of little probative value.

With no objective diagnosis or manifestations of a disability with supporting pathology of disability, service connection is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the claim, that doctrine is not applicable.  38 U.S.C. § 5107(b).


ORDER

Entitlement to service connection for ischemic heart disease, to include as due to exposure to herbicides, is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


